Citation Nr: 0025870	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-02 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and appellant; appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  He died in January 1998.  The appellant is his 
surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision in 
which the North Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA), inter alia, 
denied entitlement to service connection for PTSD.  In 
February 1995, the Board remanded that claim in order to 
obtain additional evidence.  Upon accomplishment of the 
requested development, the claim was returned to the Board 
for further appellate review.  In March 1996, the Board 
denied the veteran's claim for service connection for PTSD, a 
decision that he subsequently appealed to the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court).  By means of an Order 
promulgated in September 1997, the Court, pursuant to a Joint 
Motion for Remand and to Stay Proceedings, vacated the 
Board's March 1996 decision, and remanded the claim to the 
Board for further action.  In April 1998, the Board remanded 
the claim, apparently unaware of the veteran's death in 
January 1998.  The RO thereafter dismissed the veteran's 
claim for service connection for PTSD, inasmuch, as a matter 
of law, claims do not survive death.  A claim for service 
connection for acute and subacute peripheral neuropathy as a 
result of exposure to herbicides had been perfected for 
appeal, but had not been forwarded to the Board for review.  
That claim likewise did not survive the veteran's death.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).

The appellant subsequently filed a timely claim for 
entitlement to service connection for PTSD for the purpose of 
obtaining accrued benefits.  See Teten v. West, No. 98-1244 
(U.S. Vet. App. July 21, 2000).  She also filed a claim of 
entitlement to service connection for the cause of the 
veteran's death.  These claims were denied by the RO in 
August 1998, after which the appellant perfected an appeal of 
those denials to the Board.


FINDINGS OF FACT

1.  The appellant's claims of entitlement to service 
connection for PTSD, for accrued benefits purposes, and for 
service connection for the cause of the veteran's death, are 
plausible.

2.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed.

3.  Evidence shows that the veteran experienced combat, and 
medical evidence shows that a diagnosis of PTSD based on such 
combat has been rendered.

4.  The veteran's fatal Parkinson's disease is not shown to 
have been present during service or manifested to a 
compensable degree within one year subsequent to his 
separation from service.

5.  The veteran's fatal Parkinson's disease is not shown to 
have been caused by exposure to Agent Orange.

6.  The veteran's service-connected PTSD is not shown to have 
been related to the cause of his death, contributed to or 
accelerated his death, or rendered him materially less 
capable of resisting death.


CONCLUSIONS OF LAW

1.  The appellant has stated well-grounded claims for 
entitlement to service connection for PTSD, for accrued 
benefits purposes, and for service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was incurred as a consequence of active wartime 
service.  38 U.S.C.A. §§ 1110, 5121 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

3.  Parkinson's disease was not incurred in or aggravated by 
service, nor may this disorder be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

4.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records do not indicate the 
presence of either a mental disorder, or Parkinson's disease 
or symptoms thereof.  The reports of his entrance and 
separation medical examinations show that he was clinically 
evaluated as normal in all relevant aspects.  Neither 
examination report references the presence of mental or 
neurological problems.

The veteran's service personnel records show that he served 
in the Republic of Vietnam between September 1968 and April 
1970, that he was a combat construction specialist, and that 
he participated in five campaigns including the Tet 
counteroffensive.  His DD Form 214 shows that his military 
specialty was that of combat engineer, and that his citations 
and awards included the Vietnam Cross of Gallantry with Palm 
and a Vietnam campaign ribbon with 60 device.  

A summary of private hospitalization dated in January 1987 
notes that the veteran had a one-year history of progressive 
tremor involving the extremities as well as some gait 
difficulty and bradykinesia.  It also notes that there were 
no historical facts that would have predisposed him to 
Parkinsonism, and indicates a discharge diagnosis of 
Parkinson syndrome, probably idiopathic.

VA and private medical records dated between January 1987 and 
February 1988 indicate that the veteran was accorded 
continued treatment for Parkinson's disease.  In November 
1988, the RO denied entitlement to service connection for 
Parkinsonism; the veteran was notified of that decision, and 
of appellate rights and procedures, on November 18, 1988.  A 
timely Notice of Disagreement (NOD) in response thereto is 
not shown.

VA medical records dated between July 1988 and March 1989 
indicate treatment for Parkinson's disease.  A July 1988 
medical certificate shows that Parkinson's disease had been 
diagnosed between 1 1/2 and 2 years previously.  A December 
1988 medical record notes that the veteran exhibited memory 
impairment, was often agitated, and experienced 
hallucinations and delusions; the record shows that these 
problems were attributed to medication.  Another December 
1988 VA medical record indicates an assessment of Parkinson's 
disease with probable early dementia.  A summary of December 
1988 VA hospitalization shows that, based upon a psychiatry 
consult, the veteran was felt to have pseudodementia.  
Treatment for depression with antidepressants was 
recommended.  The report of a January 1989 psychiatric 
evaluation indicates diagnoses of mild organic brain 
syndrome; and abnormal MMPI, consistent with chronic 
depression.  

VA medical records dated between May 1989 and November 1991 
show that the veteran was accorded treatment for Parkinson's 
disease.  A January 1990 record indicates a history of 
Parkinson's disease of approximately 6 years, while an April 
1990 record notes a history of 6 1/2 years.  An October 1990 
record notes a 7-year history.  An April 1991 record shows 
that this disorder had been present for 7 1/2 years, while 
records dated in October 1991 and November 1991 reference an 
8-year history of Parkinson's disease.  

In January 1992, the veteran requested service connection for 
Parkinson's disease as a result of exposure to Agent Orange 
and/or other chemicals during his Vietnam tour of duty, and 
for PTSD.  He indicated that he experienced Vietnam 
flashbacks, violent outbreaks while sleeping, and memory 
loss.

The report of a March 1992 VA neurological examination shows 
that the veteran cited a history of an inservice head injury, 
and exposure to Agent Orange while serving in Vietnam as a 
result of being in the area where Agent Orange had been 
sprayed.  The report notes a 3- to 4-year history of tremor 
and rigidity of the extremities.  It indicates an impression 
by the examiner that there were no signs of Parkinsonian 
disease, but that there were severe choreoathetoid movements 
that were the product of medication therapy.

The report of a March 1992 VA psychiatric examination notes 
that past history showed that the veteran had served 
primarily as a mine sweeper while in Vietnam.  The report 
indicates diagnoses of dysthymia, secondary to Parkinson's 
disease; and PTSD in partial remission.  It also indicates 
comments by the examiner that the veteran had been in active 
combat in Vietnam and, while it was difficult to elicit 
specific stressors from him, some of the things he did 
mention would be sufficient stressors.

In a statement dated in July 1992, the veteran indicated 
that, while he was in Vietnam, several deaths occurred while 
he was sweeping for mines.  He also indicated that he could 
not provide dates or places where these deaths occurred, and 
that there were many civilians of all ages who were killed.  
In addition, he indicated that he saw the faces of his 
buddies who did not come home but could not remember their 
names, and that he saw some of them die when the mines 
exploded. 

A March 1986 private medical record, received by VA in August 
1992, shows that the veteran's hands were constantly shaking 
due to a low tolerance to tension; palsy of unknown etiology 
was diagnosed.

Military histories of the 1st Engineer Battalion show that 
the battalion had been engaged in construction and 
minesweeping activities in Vietnam in 1969 and 1970.  In a 
September 1992 letter accompanying these histories, the U.S. 
Army & Joint Services Environmental Support Group, Department 
of the Army, indicated that these documents verified that the 
veteran's unit had been involved in mine sweep operations, 
but that, in order to provide information concerning specific 
combat incidents, more information was needed from the 
veteran as to dates, types, and locations of incidents; 
number and names of casualties; and units involved.

In October 1992, the RO denied, inter alia, service 
connection for Parkinson's disease due to Agent Orange 
exposure, and service connection for PTSD.  The veteran was 
notified of this decision, and of appellate rights and 
procedures, by means of a letter dated October 22, 1992.  He 
thereafter perfected an appeal with regard to the issue of 
service connection for PTSD.  In April 1994, the RO again 
denied service connection for Parkinson's disease as a result 
of herbicide exposure, following amendment of pertinent 
regulations.  The veteran was notified of that decision, and 
of appellate rights and procedures, by means of a letter 
dated on April 20, 1994.

A May 1993 VA medical record notes that Parkinson's disease 
had been diagnosed since 1987.  A June 1993 VA medical record 
notes that psychiatric testing revealed the presence of 
organic brain syndrome, and increased levels of emotional 
distress as compared to 1989.  A VA hospitalization summary, 
dated from November 1993 to December 1993, indicates that 
Parkinsonism had been diagnosed 6 years previously, "although 
his symptoms began 20 years ago."

A December 1994 private hospital record notes that the 
veteran was weak and anemic, and indicates the presence of 
"fairly severe" Parkinson's disease.

In February 1995, the Board remanded the veteran's claim for 
service connection for PTSD, in part so as to obtain 
additional information with regard to his purported stressors 
and, if the RO then determined that the record established 
the existence of a stressor or stressors, to accord the 
veteran a VA examination to ascertain whether the identified 
stressors were associated with a diagnosis of PTSD.

An excerpt from an unidentified text, submitted by the 
veteran's attorney in March 1995, notes that the 1st Engineer 
Battalion had provided division-level support to the 1st 
Infantry Division in Vietnam.  It indicates that the support 
involved construction and repair of bridges, roads and 
airfields, as well as emplacing or removing obstacles and 
fortifications; dry-gap and float bridging; and fighting as 
infantry when required.  

A private consultation report, dated in January 1987 and 
compiled in conjunction with the veteran's private 
hospitalization at that time, indicates that the veteran 
noted that he began to have the onset of mild tremor and some 
slowing of movements approximately one year previously.  This 
document was apparently received by VA on or after March 
1995.  

In a statement received by VA in March 1995, the veteran 
discussed events that had occurred while he was in Vietnam, 
and which he alleged were stressors.  These events included 
seeing an American soldier killed by a booby trap during a 
minesweeping operation, participating in guard duty during 
periods of enemy activity, and having shrapnel and debris 
fall from aircraft overhead.

In May 1995, the RO determined that the veteran had engaged 
in combat with the enemy, and that his statements as to 
stressors of combat were credible and consistent with the 
circumstances and conditions of his service.  The RO found 
that there was reasonably credible evidence that he had 
suffered alleged combat trauma, and deferred further action 
on the issue of service connection for PTSD pending 
completion of a VA psychiatric examination to determine the 
presence of a clear diagnosis of PTSD, and to determine if 
there was a link between current symptoms and an inservice 
stressful event.

The report of a June 1995 VA psychiatric examination notes 
that the veteran did indicate a history of an abnormal 
startle response that had persisted for the first five years 
following his return from Vietnam.  The examiner commented 
that this was the only symptom of PTSD that could be 
elicited.  It was noted that the veteran had a serious 
incapacitating neurological disorder, dementia and an organic 
mood disorder (depression) secondary to that neurological 
disorder, and a history of alcohol dependence.  The report 
indicates diagnoses of organic mood disorder, dementia due to 
Parkinson's disease or Huntington's chorea, and alcohol 
dependence in remission.  It does not indicate a diagnosis of 
PTSD.

The transcript of a September 1995 personal hearing, held at 
the RO, shows that the veteran reported that he experienced 
flashbacks every other week, along with sleep disturbance, 
and that he was withdrawn.  The veteran's wife reported that 
he became physically violent in his sleep.

The report of a February 1996 private psychological 
evaluation indicates that the veteran cited various traumatic 
incidents, to include witnessing a young soldier being blown 
up by a booby trap, witnessing a Vietnamese family being 
blown up by a mine, seeing a driver with the bottom half of 
his body gone, and seeing a Vietnamese soldier who had been 
killed as a result of a booby trap; the veteran indicated 
that he and his fellow soldiers checked the corpse every day 
and, as the soldier's body deteriorated, they could see the 
wires and booby trap implanted in him.  The report also shows 
that the veteran's wife indicated that the veteran had 
returned from Vietnam a totally different person who was 
subject to violent nightmares.  In addition, this report 
shows that the veteran indicated that, within a year of his 
discharge from service, he had developed a fine tremor in his 
hand, his back had ached all of the time, and had become very 
tense and anxious.  It further shows that he had indicated 
that, during the first year after his discharge, he had begun 
having trouble with drooling, due to laxity in the muscles 
around his mouth.

The February 1996 report also notes that the veteran "has 
had" PTSD since being in Vietnam, and that his dementia and 
Parkinson's disease became much more noticeable after late 
1988.  It indicates that "[i]t is mentioned in medical 
reports that the initial [neurologic] symptoms started within 
the first year after his discharge from the Army."  The 
report notes diagnoses to include chronic PTSD, dementia, 
dysthymia, and Parkinson's disease.

Statements from family members, received by VA in February 
1996, are to the effect that the veteran had sleep 
disturbance that was marked by violent behavior.

In a decision dated in March 1996, the Board denied service 
connection for PTSD.  

At a personal hearing, held at the RO in June 1997, the 
veteran, in response to a query from his attorney as to when 
he first noticed problems with motor control, indicated that 
he first noticed back pain about 2 years after his return 
from Vietnam.  The veteran's wife testified that her husband 
had been accorded treatment from a private physician who had 
not given any indication as to when the veteran's Parkinson's 
disease would have first started. 

By means of an Order issued by the Court in September 1997, 
the Board's March 1996 decision, whereby service connection 
for PTSD had been denied, was vacated, based upon a Joint 
Motion for Remand and to Stay Proceedings.  The Court 
remanded the case to the Board for additional action.  In 
April 1998, the Board in turn remanded the claim to the RO, 
in order to obtain additional evidence in the form of 
verification of stressors, based upon further information 
that would be obtained from the veteran, and possible VA 
psychiatric examination.  

In a letter dated in February 1998, the appellant advised VA 
that the veteran had died in January 1998.  A death 
certificate, showing that the veteran had died on January [redacted], 
1998, and that the immediate and only cause of death was 
Parkinson's disease of more than one month's duration, was 
thereafter received by VA.

At a hearing held at the RO in July 1999, the appellant, in 
part, testified that physicians who had treated her husband 
had indicated that his Parkinson's disease could have been 
caused by exposure to Agent Orange.  She indicated that it 
was "[j]ust their opinion" due to the unusual nature of the 
veteran's disability.  She also furnished information 
regarding the onset of the veteran's PTSD, and the cause 
thereof.

In a statement dated in August 1998, a private physician 
indicated that he had treated the veteran on several 
occasions for Parkinson's disease.  He also indicated that he 
believed, at the time of treatment, that the veteran's 
Parkinsonism actually began during his period of service 
"since there was evidence of a tremor present, (sic) however, 
it was probably misdiagnosed given the unusual presentation 
of Parkinsonism in someone so young."  In addition, he stated 
that the veteran's PTSD aggravated his symptoms of 
Parkinsonism and was a contributing factor in the veteran's 
ultimate demise.

Textual material from an unidentified source, pertaining to 
treatment for Parkinson's disease, was received by VA in 
February 1999.


II.  Legal analysis

The appellant's claims are well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, she has presented claims that 
are plausible.  With regard to her claim for service 
connection for PTSD, for accrued benefits purposes, the 
evidence demonstrates that this disorder is diagnosed, and 
has been linked by a physician to inservice stressors that 
the veteran possibly experienced.  With regard to her claim 
for service connection for the cause of the veteran's death, 
the evidence demonstrates that his fatal Parkinson's disease 
may have been initially manifested within one year after his 
separation from service.  The criteria by which a claim is 
deemed well grounded are satisfied.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  See also Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), and Caluza v. Brown, 7 Vet. App. 498, 504-
06 (1995).  In addition, the appellant has not indicated that 
any records of probative value that may be obtained (and 
which, as to her claim for service connection for PTSD on an 
accrued basis, can be sought in accordance with applicable 
regulations) are available.  The Board accordingly finds that 
the duty to assist her has been satisfied under 38 U.S.C.A. 
§ 5107(a) (West 1991).


A.  Service connection for PTSD, for accrued benefits 
purposes

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993).

With regard to claims for service connection following the 
death of a veteran, to include claims for service connection 
for PTSD, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
based on evidence in the file at the date of death, and due 
and unpaid for a period not to exceed two years, shall be 
paid to a surviving spouse.  38 U.S.C.A. § 5121(a)(2)(A) 
(West Supp. 2000).  Applications must be filed within one 
year after the date of death for such benefits, known as 
accrued benefits.  38 U.S.C.A. § 5121(c) (West 1991).

In the instant case, the appellant, the veteran's spouse, 
through her attorney, filed a claim for service connection 
for PTSD, for accrued benefits purposes, in April 1998.  The 
veteran died in January 1998, while his claim for service 
connection for PTSD was pending at the RO; accordingly, the 
requirement that a claim for accrued benefits be filed within 
one year after the death of the veteran is satisfied.  As 
noted above, however, claims for accrued benefits are based 
on the evidence in the file at the time of the veteran's 
death.  With regard to the case at hand, this means that 
evidence pertaining to PTSD that was associated with his 
claims file subsequent to his death on January [redacted], 1998, 
will not be considered by the Board in its determination as to 
whether service connection for PTSD can be granted.  This 
also means that further development, such as additional 
requests to military authorities to confirm alleged 
stressors, cannot be undertaken.

The medical evidence indicates that the veteran claimed to 
have experienced stressful events while in service, and that 
these stressors were combat related.  The RO, in May 1995, 
found that he experienced combat trauma for the purpose of 
establishing entitlement to PTSD.  In addition, the medical 
evidence shows that a diagnosis of PTSD was rendered.

The fact that the RO found that the veteran had experienced 
combat trauma provides a sufficient basis for concluding that 
the stressful events had in fact transpired.  The conclusion 
reached by the RO in that regard is supported by evidence 
that demonstrates that it was as likely as not that the 
veteran had, in fact, engaged in combat; the documentation 
furnished by the Department of the Army as to the activities 
of the 1st Engineer Battalion show that the battalion had 
been engaged in construction and minesweeping activities in 
Vietnam in 1969 and 1970.  The stressors cited by the 
veteran, such as witnessing a young soldier being blown up by 
a booby trap, and witnessing a Vietnamese family being blown 
up by a mine, are stressors that are related to combat.  The 
fact that the veteran engaged in combat is considered to 
constitute conclusive evidence of the inservice combat-
related stressor.  38 C.F.R. § 3.304(f) (1999); Cohen, 10 
Vet. App. at 138 (1997); West, 7 Vet. App. at 76 (1994); 
Zarycki, 6 Vet. App. at 99 (1993).

In brief, the evidence demonstrates current symptomatology 
(the diagnoses of PTSD rendered prior to the veteran's 
death), and a link between that symptomatology and the 
veteran's claimed inservice combat-related stressors, by 
virtue of the evidence that shows that he experienced combat.  
38 C.F.R. § 3.304(f) (1999).  The Board therefore concludes 
that the evidence favors the appellant's claim for service 
connection for PTSD, for the purpose of accrued benefits.  
Her claim, therefore, is granted.


B.  Service connection for the cause of the veteran's death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (1999).  The service-connected disability will be 
considered as the principal or primary cause of death when 
such disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death is inherently one that 
is not related to the principal cause of death.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1999).  In addition, there are primary causes 
of death that by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  In such cases, there is for consideration 
whether there is a reasonable basis for holding that a 
service-connected condition was of such severity as to have 
had a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (1999).

In claims involving entitlement to service connection for the 
cause of a veteran's death, in situations in which service 
connection had not been established for any disability prior 
to death, an initial area of inquiry is whether the veteran's 
fatal disorder had been incurred in or aggravated in service; 
that is, whether that fatal disorder should have been service 
connected.  See 38 C.F.R. § 3.312 (1999).  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303(a) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Certain disabilities that are 
manifested subsequent to discharge within a specified time 
period are statutorily presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Parkinson's disease (characterized as an organic disease of 
the nervous system) that is manifested to a compensable 
degree within one year following separation from service is 
presumed to have been incurred during service.  38 C.F.R. 
§ 3.309(a) (1999). 

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died in January 1998, and 
that the immediate, and only, cause of death was Parkinson's 
disease of more than one month's duration.  The question that 
must be answered, therefore, is whether the cause of death - 
that is, Parkinson's disease - should be service connected.

The veteran's service medical records, to include the report 
of the separation medical examination, are devoid of any 
reference to Parkinson's disease, or to any neurological 
problems that could be deemed to be symptomatic of that 
disorder.  The medical evidence, in fact, shows that 
Parkinson's disease was initially diagnosed in January 1987, 
at which time a one-year history of problems attributed to 
that disability was noted.  VA treatment records compiled 
between 1988 and 1991 show that Parkinson's disease was 
considered to have been first manifested on or about 1983.  
This is, however, approximately 12 years following the 
veteran's separation from service.  These particular records 
do not show that symptoms of Parkinsonism had been manifested 
prior to 1983, or that their presence as of that date was 
attributed to the veteran's service.

This evidence must be balanced against more contemporaneous 
medical evidence that indicates that Parkinsonism had been 
manifested prior to 1983.  A summary of VA hospitalization, 
from November 1993 to December 1993, notes that, while 
Parkinsonism had been diagnosed 6 years previously, the 
veteran's symptoms had begun 20 years previously.  The 
February 1996 private psychiatric evaluation indicates that 
"[i]t is mentioned in medical reports that the initial 
[neurologic] symptoms started within the first year after his 
discharge from the Army."  In a statement dated in August 
1998, subsequent to the veteran's death, a private physician 
indicated that he had initially believed that the veteran's 
Parkinson's disease had begun during his days in service, and 
had probably been misdiagnosed.  In addition, the veteran and 
his spouse had both testified that the veteran's tremors were 
noticeable within one year after his separation from service.

The more contemporaneous medical evidence cannot be assigned 
the probative weight that the earlier medical evidence can be 
accorded.  As previously noted, the medical evidence, to 
include service medical records, and the clinical records 
compiled between 1987 and 1992 that pertain to the initial 
diagnosis of Parkinson's disease and the treatment thereafter 
accorded the veteran, consistent show that symptoms of 
Parkinsonism were first observed in approximately 1983.  
While the more recent medical evidence indicates the presence 
of Parkinsonism symptoms since the veteran's separation from 
service, such findings appear to be premised on a history 
furnished by either the veteran or the appellant subsequent 
to the filing of claims for VA benefits.  The Board is not 
required to accept medical opinions that are based on the 
appellant's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995); see also Owens v. Brown, 7 
Vet. App. 429 (1995); Elkins v. Brown, 5 Vet. App. 474 
(1993); and Swann v. Brown, 5 Vet. App. 229 (1993).  The more 
probative clinical evidence demonstrates that medical 
problems deemed symptomatic of Parkinson's disease were first 
manifested at least 10 years following the veteran's 
separation from service.

In the course of her pursuit of her claim, the appellant has 
alleged that the veteran's fatal Parkinson's disease was 
aggravated by PTSD, for which service connection has been 
established herein.  In a statement dated in August 1998, a 
private physician indicated that the veteran's PTSD 
aggravated his symptoms of Parkinsonism and was a 
contributing factor in the veteran's ultimate demise.  The 
evidence, however, does not demonstrate that PTSD was a 
contributory cause of death, as that term is defined by 
regulation.  The medical records compiled pursuant to 
treatment accorded the veteran for Parkinson's disease, as 
distinguished from the private physician's statement rendered 
approximately seven months after his death, do not show that 
PTSD was considered to be a source of the veteran's organic 
disorder, that it was deemed to have contributed 
substantially or materially to his death from Parkinsonism, 
or that it was found to have rendered him less capable of 
resisting death.  While several records note the presence of 
PTSD, along with dementia, they do not show that there was a 
causal connection between the veteran's PTSD and his 
Parkinson's disease, and contrarily indicate that dementia 
was a product of his Parkinsonism.  38 C.F.R. § 3.312(c)(1) 
(1999).  In addition, the veteran's PTSD is not shown to have 
been a condition that affected any vital organ, or that it 
was itself progressive and debilitating in nature.  38 C.F.R. 
§ 3.312(c)(4) (1999).

Prior to his death, the veteran had also sought (and had been 
denied) service connection for Parkinson's disease on the 
basis that it was caused by inservice exposure to Agent 
Orange.  At the July 1999 hearing, the appellant averred that 
Agent Orange exposure was a cause of the veteran's fatal 
disability.  However, Parkinson's disease is not a disorder 
for which, when manifested, exposure to Agent Orange as a 
consequence of Vietnam service will be presumed under 
regulation.  38 C.F.R. § 3.309(e) (1999).  Moreover, the 
medical record in this case does not demonstrate that the 
veteran's Parkinson's disease was found to be due to Agent 
Orange exposure.  To the contrary, the medical record is 
devoid of findings whereby the veteran's Parkinson's disease 
was deemed to be the product of exposure to Agent Orange.

In brief, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  Her 
claim, therefore, fails.


ORDER

Service connection for PTSD, for accrued benefits purposes, 
is granted.  Service connection for the cause of the 
veteran's death is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 




- 2 -






- 18 -


